Citation Nr: 0739226	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed hearing 
loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for external otitis of 
the left ear.  
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran asserted in his substantive appeal, received in 
January 2006, that he did not want a hearing before the 
Board.  However, the veteran submitted a letter directly to 
the Board in October 2007 stating that he did want to testify 
before the Board.  The Board sent the veteran a request for 
clarification in November 2007, and the veteran responded 
that he wants to appear in person at a hearing before a 
Veterans Law Judge at the local RO, rather than by 
videoconference hearing.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 20.704 (2007).  Then, the 
RO should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




